COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

ELIZABETH VISCAINO,                             §                  No. 08-14-00239-CR
                           Appellant,
                                                §                     Appeal from the
v.
                                                §                      County Court
THE STATE OF TEXAS,
                            Appellee.           §                of Presidio County, Texas

                                                §                       (TC#5810)

                                                §

                                        ORDER
       The Court on its own motion ORDERS the Official Court Reporter for the County Court

of Presidio County, Texas, to electronically submit a supplemental reporter’s record containing

State’s Exhibit No. 1 (Receipt), State’s Exhibit No. 2 (“Disk”), and State’s Exhibit 3 (written).

The supplemental reporter’s record is due in this Court on or before December 23, 2016.

       IT IS SO ORDERED THIS 14TH DAY OF DECEMBER, 2016.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.